UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 Falconstor Software Inc (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class Securities) (CUSIP Number) Shuwen Huai, Executor (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 26, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.  [ Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent.] [* The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.] [The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilitiesof that section of the Act but shall be subject to all other provisions of the Act (however, see theNotes).] Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Estate of ReiJane Huai - Shuwen Huai, Executor 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of 7. Sole Voting Power 5,498,533 Shares Bene- ficially by 8. Shared Voting Power Owned by Each Reporting 9. Sole Dispositive Power 5,498,533 Person With 10. Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person 5,498,533 Check if the Aggregate Amount in Row(11) Excludes Certain Shares (see Instructions) Percent of Class Represented by Amount in Row(11) 11.4 Type of Reporting Person (See Instructions) OO Item 1. Security and Issuer This statement of beneficial ownership on Schedule13D is filed with respect to the common stock, $0.001 par value per share (the “Common Stock”), of Falconstor Software, Inc., a Delaware corporation (the “Company”). The principal executive offices of the Company are located at 2 Huntington Quadrangle, Melville, NY 11747. Item 2. Identity and Background This statement of beneficial ownership is being filed by Shuwen Huai, a citizen of the United States. Ms. Huai’s personal address is 3 Carlisle Drive, Old Brookville, New York 11545. The stock at issue was previously owned by Mr. ReiJane Huai, a citizen of the United States with a personal address of 3 Carlisle Drive, Old Brookville, New York 11545. In his Last Will and Testament, Mr. Huai appointed Ms. Huai as the executor of his estate. Mr. Huai died on September 26, 2011. Effective September 26, 2011, the Estate of ReiJane Huai (the “Estate”) became the legal owner of the 9,393,550 shares of Common Stock of the Company previously owned by Mr. Huai. During the last five years, Ms. Huai has not been convicted in a criminal proceeding, nor has she been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction the result of which she was or is subject to a judgment, decree or final order enjoining future violation of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Service and Amount of Funds or Other Consideration The Estate acquired 9,393,550 of Common Stock upon the death of Mr. Huai on September 26, 2011. Item 4. Purpose of Transaction The shares of Common Stock were transferred by law to the Estate upon Mr. Huai’s death. Item 5. Interest in Securities of the Issuer (a)The Estate owns beneficially 5,498,533 shares of Common Stock, constituting approximately 11.4% of shares outstanding based on 48,031,737 shares of Common Stock outstanding. (b)The Estate has sole power to vote and to dispose of the 5,498,533 shares of Common Stock owned by it. (c) Schedule A annexed hereto lists all transactions in the Securities by the Estate of ReiJane Huai since September 26, 2011.All of such transactions were effected in the open market, except as otherwise noted on Schedule A. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer On June 12, 2014, the Company entered into an agreement to resolve claims by the Company arising from the involvement of its former CEO, ReiJane Huai, with respect to improper payments made to a Company customer. Pursuant to the agreement, the Estate transferred 3,132,141 shares of Common Stock to the Company. The number of shares to be transferred was determined by dividing $5.25 million by the average trading price of Company stock for ten trading days. Among the other terms of the agreement are the following: • Upon the transfer of the shares to the Company , the Company will dismiss its lawsuit against the Estate and the Company and the Estate will provide general releases of all claims. • The Company will register for resale, by the Estate, the remaining shares of the Company stock formerly registered in the name of Mr. Huai. • The Company has a right of first refusal to purchase the remaining shares of Company stock held by the Estate if the Estate proposes to dispose of such shares in any private transactions. • Any shares of Company stock held by the Estate are subject to a five-year voting agreement that requires the Estate to vote the shares in accordance with the recommendations of the Company’s Board of Directors. The above is a summary of certain terms of a settlement agreement and release. For the full terms of the settlement agreement and release, please see Exhibit A to this Schedule 13D. Item 7. Material to Be Filed as Exhibits The Settlement Agreement and Release is furnished hereto as Exhibit A and is incorporated herein by reference. SIGNATURE After reasonable inquiry, and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. 8/6/2014 Date /s/ Shuwen Huai Signature Shuwen Huai, Executrix Name/Title SCHEDULE A Transactions in the Shares by the Reporting Persons since September 26, 2011: Shares Sold Price Per Share ($) Date of Sale 8/20/2013 8/21/2013 8/26/2013 8/27/2013 9/16/2013 9/16/2013 9/26/2013 10/10/2013 10/17/2013 10/18/2013 10/21/2013 10/23/2013 10/24/2013 10/31/2013 11/1/2013 11/4/2013 11/5/2013 11/5/2013 11/6/2013 3/20/2014 3/20/2014 3/20/2014 3/20/2014 3/20/2014 3/20/2014 3/20/2014 3/21/2014 3/21/2014 3/21/2014 3/21/2014 4/2/2014 4/2/2014 4/2/2014 4/2/2014 4/3/2014 4/3/2014 4/3/2014 4/3/2014 4/3/2014 4/4/2014 4/4/2014 4/4/2014 4/4/2014 4/4/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 4/8/2014 58 4/9/2014 4/9/2014 90 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/9/2014 4/14/2014 4/14/2014 4/14/2014 4/14/2014 4/15/2014 4/15/2014 4/15/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/16/2014 4/17/2014 4/17/2014 4/25/2014 4/29/2014 5 5/14/2014 6/12/2014 1 On May 12, 2014, the Estate of ReiJane Huai transferred 3,132,141 shares to FalconStor Software, Inc. pursuant to that Settlement Agreement and Release by and between FalconStor Software Inc. and Shuwen Huai, Executor of the Estate of ReiJane Huai, dated May 12, 2014. EXHIBIT A SETTLEMENT AGREEMENT AND RELEASE Settlement Agreement and Release (“Agreement”) made as of the date set forth below, by and between FALCONSTOR SOFTWARE, INC. , a Delaware corporation having offices at 2 Huntington Quadrangle, Melville, New York 11747 (“FalconStor”), and SHU-WEN HUAI, EXECUTOR OF THE ESTATE OF REIJANE HUAI, DECEASED (the “Estate”, and collectively, the “Parties”). W I T N E S S E T H: WHEREAS , FalconStor filed a Petition dated October 18, 2013 with the Surrogate’s Court of the State of New York, County of Nassau (the “Court”), against the Estate in an action entitled
